Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 11 and 14-19 directed to an invention non-elected without traverse.  Accordingly:
Claims 11 and 14-19 been cancelled.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, whether taken alone or in any combination, discloses or suggests forming particles by heating an end of a microwire that includes a crystalline core and amorphous shell to form a molten pendant drop, positioning a flow of sheath gas around the microwire upstream from the heating source, and emitting a plurality of particles from the pendant drop, all in a manner as defined in claim 1 as amended.  Further, the subject matter of claim 27 was previously indicated as allowable; see item no. 8 of the Office Action of September 17, 2021.


				Request for Rejoinder
Applicant has requested rejoinder of the withdrawn claims canceled in item no. 3 supra.  Applicant’s request cannot be granted because the withdrawn claims are directed to an apparatus, and it is well-settled that apparatus claims include within their scope all devices that meet the constructional details of the apparatus defined in those claims. "[A]pparatus claims cover what a device is, not what a device does"; see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim; see Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Therefore the withdrawn (and now canceled) claims are not limited to devices that perform a method as defined in the allowable method claims.

Additional Prior Art
Jeon et al. (US 2019/0088167) is cited of interest.  Jeon discloses wiring that includes a crystalline core and amorphous shell; see, for instance, Jeon para. [0090].



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        January 19, 2022